Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents
	The Republic of China foreign priority document(s) 108138054, submitted under 35 U.S.C. § 119 (a)-(d), was/were been received on September 30, 2020 and placed of record in the file. 

Allowable Subject Matter
Claims 5-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 5 would be allowable over the prior art of record, because the prior art is silent to a composite electrolyte system, comprising: a first particle, being a first inorganic solid electrolyte; a second particle, selected from a second inorganic solid electrolyte, a passive ceramic material or an active material; and 25a bridging portion, located between the first particle and the second particle and composed of a contact surface adjusting material for solid electrolytes and used to adhere the first particle and the second particle to form an ion 16transmission path therebetween, wherein the contact surface adjusting material comprising a polymer base material and an additive mixed together therein, the polymer base material is capable of allowing metal ions to move inside, and the additive is capable of dissociating metal salts and be served 5as a plasticizer.
The prior art, such as Wang et al. U.S. Pub. 2017/0298682, teaches a contact surface adjusting material for solid electrolytes, adapted for an electrochemical system and located on an outer surface of the solid electrolyte (40% PEO with MW 1,000,000 is next to 10% PEO with MW of 1500; [0153]), the contact surface adjusting material comprising a polymer base material (10% PEO with MW of 1500; [0153]) and an additive mixed together therein (30% succinonitrile; [0153]). However, the reference does not teach or suggest a bridging portion, located between the first particle and the second particle and composed of a contact surface adjusting material for solid electrolytes; wherein the contact surface adjusting material comprises a polymer base material and an additive mixed together, and the additive is a plasticizer.  Examiner’s Note: the “capable of allowing” and “capable of dissociating” is intended use language. Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here, although the limitations have been considered they do not impart patentable weight, as they do not differentiate the claimed solid electrolyte. In order to impart patentable weight to “the polymer base material is capable of allowing metal ions to move inside”, the Applicant is advised to replace “capable of allowing” to “configured to allow” or similar language employing “configured to” to require said metal ion function. 	In order to impart patentable weight to “the additive is capable of dissociating metal salts and be served as a plasticizer”, the Applicant is advised to replace “capable of dissociating” to “configured to dissociate” or similar language employing “configured to” to require said dissociating  function.  
	Claims 6-11 would be allowable based on dependency to claim 5. 	
Claim 12 would be allowable over the prior art of record, because the prior art is silent to a  composite electrolyte system, comprising: a first particle, being a first inorganic solid electrolyte; 10a second particle, selected from a second inorganic solid electrolyte, a passive ceramic material or an active material; and a first shell layer, covering an outer surface of the first particle; wherein the first shell layer composed of a contact surface adjusting material for solid electrolytes is used to adhere the first particle and the second particle 15to form an ion transmission path therebetween, wherein the contact surface adjusting material comprising a polymer base material and an additive mixed together therein, the polymer base material is capable of allowing metal ions to move inside, and the additive is capable of dissociating metal salts and be served as a plasticizer.
The prior art, such as Wang et al. U.S. Pub. 2017/0298682, teaches a contact surface adjusting material for solid electrolytes, adapted for an electrochemical system and located on an outer surface of the solid electrolyte (40% PEO with MW 1,000,000 is next to 10% PEO with MW of 1500; [0153]), the contact surface adjusting material comprising a polymer base material (10% PEO with MW of 1500; [0153]) and an additive mixed together therein (30% succinonitrile; [0153]). However, the reference does not teach or suggest a first shell layer, covering an outer surface of the first particle of an inorganic solid electrolyte; wherein the first shell layer is composed of a contact surface adjusting material for solid electrolytes is used to adhere the first particle and the second particle 15to form an ion transmission path therebetween. Examiner’s Note: the “capable of allowing” and “capable of dissociating” is intended use language. Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here, although the limitations have been considered they do not impart patentable weight, as they do not differentiate the claimed solid electrolyte. In order to impart patentable weight to “the polymer base material is capable of allowing metal ions to move inside”, the Applicant is advised to replace “capable of allowing” to “configured to allow” or similar language employing “configured to” to require said metal ion function. In order to impart patentable weight to “the additive is capable of dissociating metal salts and be served as a plasticizer”, the Applicant is advised to replace “capable of dissociating” to “configured to dissociate” or similar language employing “configured to” to require said dissociating  function.  
Claims 13-22 would be allowable based on dependency to claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 5 & 12, the term “be served as a plasticizer” with respect to the function of the additive is of uncertain meaning rendering the claims vague and indefinite. The Term “served” is unclear. Is the additive a plasticizer? How much service is required to satisfy plasticizing? The Examiner suggests “be served as a plasticizer” be replaced with “is a plasticizer” or “configured to be a plasticizer”. An appropriate correction is required. 
Claims 2-4, 6-11 & 13-22 would be allowable based on dependency to claims 1, 5 and 12, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 

Wang et al. U.S. Pub. 2017/0298682.	

With respect to claim 1, Wang teaches a contact surface adjusting material for solid electrolytes, adapted for an electrochemical system and located on an outer surface of the solid electrolyte (40% PEO with MW 1,000,000 is next to 10% PEO with MW of 1500; [0153]), the contact surface adjusting material comprising a polymer base material (10% PEO with MW of 1500; [0153]) and an additive mixed together therein (30% succinonitrile; [0153]). With respect to the polymer base material being capable of allowing metal ions to move inside, and the additive being capable of dissociating metal salts and be served as a plasticizer, are inherent as Wang teaches the same polymer and plasterizer as the prior art set forth. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, it would be reasonable to expect the polymer allowing metal ions to move in side and the additive dissociating metal salts is necessarily present.
Furthermore, with respect to the “capable of allowing” and “capable of dissociating”  terms, they are  intended use language. Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here, although the limitations have been considered they do not impart patentable weight, as they do not differentiate the claimed solid electrolyte. Here, the polymer and additive are the same as set forth by Applicant, and thus it is reasonable to expect the polymer and additive to perform respective allowing and dissociating functions. 
Examiner’s Note: In order to impart patentable weight to “the polymer base material is capable of allowing metal ions to move inside”, the Applicant is advised to replace “capable of allowing” to “configured to allow” or similar language employing “configured to” to require said metal ion function. In order to impart patentable weight to “the additive is capable of dissociating metal salts and be served as a plasticizer”, the Applicant is advised to replace “capable of dissociating” to “configured to dissociate” or similar language employing “configured to” to require said dissociating  function.  
With respect to claim 2, the contact surface adjusting material further comprises a crystal growth inhibiting material and/or an ion supplying material (combination of electrolyte salts as an ion supplying material; [0135] & [0153]).  
With respect to claim 3, the contact surface adjusting material further comprises a second dopant with nanometer scale, the second dopant is selected from an inorganic solid electrolyte (more than one polar polymer may be used; [0128]; [0153]).  
With respect to claim 4, the polymer base material is selected from a polyethylene oxide (PEO)(Example 4; PEO; [0153]).
Therefore, the instant claims are anticipated by Wang. 




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722